

	

		III

		109th CONGRESS

		2d Session

		S. RES. 440

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2006

			Mr. Allard (for himself

			 and Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating and commending the members

		  of the United States Olympic and Paralympic Teams, and the United States

		  Olympic Committee, for their success and inspired leadership. 

	

	

		Whereas athletes of the United States Winter Olympic Team

			 captured 9 gold medals, 9 silver medals, and 7 bronze medals at the Olympic

			 Winter Games in Torino, Italy;

		Whereas the total number of medals won by the competitors

			 of the United States placed the United States ahead of all but 1 country,

			 Germany, in total medals awarded to teams from any 1 country;

		Whereas the paralympic athletes of the United States

			 captured 7 gold medals, 2 silver medals, and 3 bronze medals at the Paralympic

			 Winter Games, which were held immediately after the Olympic Winter Games in

			 Torino, Italy;

		Whereas the total medal count for the United States Winter

			 Paralympic Team ranked the team 7th among all participating teams;

		Whereas members of the United States Winter Olympic Team,

			 such as skater Joey Cheek, who donated his considerable monetary earnings to

			 relief efforts in Darfur, Sudan, and skier Lindsey Kildow, who exhibited

			 considerable courage by returning to the field of competition only days after a

			 painful and horrendous accident, demonstrated the true spirit of generosity and

			 tenacity of the United States and the Olympic Winter Games; and

		Whereas the leadership displayed by United States Olympic

			 Committee Board Chairman Peter Ueberroth and Chief Executive Officer Jim Scherr

			 has helped transform the committee into an organization that—

			(1)upholds the

			 highest ideals of the Olympic movement; and

			(2)discharges the

			 responsibilities of the committee to the athletes and the citizens of the

			 United States in the manner that Congress intended when it chartered the

			 committee in 1978: Now, therefore, be it

			

	

		That the Senate—

			(1)commends and

			 congratulates the members of the 2006 United States Winter Olympic and

			 Paralympic Teams;

			(2)expresses its

			 appreciation for the firm, inspired, and ethical leadership displayed by the

			 United States Olympic Committee; and

			(3)extends its best

			 wishes and encouragement to those athletes of the United States and their

			 numerous supporters who are preparing to represent the United States at the

			 2008 Olympic Games, which are to be held in Beijing, China.

			

